PER CURIAM.
After reviewing the briefs and record on appeal, we find that appellants have failed to demonstrate any reversible error. Therefore, the judgments and sentences appealed are affirmed.
One point raised by appellants does merit discussion, however. Appellants contend that the trial judge erred in failing to specify on their sentences the amount of credit due to them for time spent in the county jail awaiting trial, as required by Section 921.161, Florida Statutes (1977). The judgment and sentence forms do indeed fail to provide for credit for time served. However, the record does not indicate that appellants were incarcerated prior to trial. Appellants therefore have not demonstrated that the failure to specify credit for time served was error.
Accordingly, we affirm without prejudice for appellants to raise this issue pursuant to Fla.R.Crim.P. 3.850 with sufficient factual allegations to show that they are entitled to credit for time served under Section 921.-161.
BOARDMAN, Acting C. J., and RYDER and DANAHY, JJ., concur.